Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 06/04/21 is acknowledged. 

Status of Claims
Claims 1-11 and 13-20 are pending. 
In the submission filed 06/04/21, claims 1-3, 13-15 and 20 were amended, claim 12 was cancelled, and no claims were added.
Claims 1-11 and 13-20 are rejected. 

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Applicant's arguments are in significant part in effect conclusory assertions, i.e., Applicant alleges satisfaction of certain steps/prongs of the eligibility analysis, apparently on 
Applicant's arguments to the effect that certain claimed subject matter is not "well-understood, routine, conventional activity in the field" (step 2B) are moot in view of the instant rejection.
	Nonetheless, upon reconsideration, claims 2 and 14 are deemed eligible under 35 U.S.C. 101.

Regarding the rejections under 35 U.S.C. 102 and 103 
Applicant's arguments have been fully considered but are not persuasive.
Even if Mashinsky were deemed not to teach a reload, Mashinsky would still teach the claims in question including the instant amendments.  
The independent claims have been amended to recite "the purchase corresponding to a reload of an existing virtual gift card whereby the specified value amount is added to the existing virtual gift card." Mashinsky teaches the purchase of a virtual gift card of a specified value amount. By definition of the word "corresponding", a purchase of a virtual gift card of a specified value amount corresponds to reload of an existing virtual gift card whereby the specified value amount is added to 
Applicant states: 
Mashinsky does not teach receiving a communication indicating a request to a reload an existing virtual gift card; identifying, from amongst a plurality of application programming interfaces, an application programming interface capable of processing a reload of a virtual gift card of the indicated gift card type storing the specified value amount; … (Response, p. 13).

It is noted that the claims do not recite the subject matter here argued by Applicant.
Thus, in other words, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as quoted above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that applied prior art reference, U.S. Payments Forum ("Mobile and Digital Wallets: U.S. Landscape and Strategic Considerations for Merchants and Financial Institutions"), p. 
It is noted that if the recited purchase of the virtual gift card were deemed to be a reload of an existing virtual gift card, the claims would be indefinite, as it is not clear or understood how a purchase of a new card can be a reload of an existing card.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 13 and 20 are directed to a system, a method, and a non-transitory computer-readable storage medium.
Claims 1, 13 and 20 are directed to the abstract idea of "selling/processing the purchase of a gift card" (see Fig. 7 and description thereof in the specification) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of selling/processing the purchase of a gift card, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 13 and 20 are not patent eligible. 
Dependent claims 3-11 and 15-19 describe additional operations of or related to the abstract idea (claims 3-11, 15-19), generic computer elements used to implement the abstract idea (claims 3-7, 9, 11, 15-17 and 19), and/or further detail of data/abstract elements of the abstract idea (claims 4-7, 16 and 17). Thus, dependent claims 3-11 and 15-19 further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. Dependent claims 3-11 and 15-19 do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis
Claims 1, 13 and 20 recite "identifying … a virtual gift card …." It is not clear whether or not this recited "virtual gift card" refers to the "virtual gift card" previously recited in the preceding receiving operation.  
Claims 8 and 18 recite "prior … a purchase of the virtual gift card …." It is not clear whether or not this recited "purchase of the virtual gift card" refers to the "purchase of the virtual gift card" previously recited in base claims 1 and 13 ("responsive to … a purchase of a virtual gift card …").  
Claims 9 and 19 recite "assessing … a purchase of the virtual gift card …." It is not clear whether or not this recited "purchase of the virtual gift card" refers to the "purchase of the virtual gift card" previously recited in base 
Claims 2-11 and 14-19 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashinsky (Mastering Bitcoin: Programming the Open Blockchain).

Regarding Claims 1, 13 and 20
Mashinsky teaches:
(claim 1) a processor; a communications module coupled to the processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to: (Fig. 12, 0079 processor 1224, memory and databases 1202, communication ports 1203, internet links, API 1204, websites server 1205)
(step A) receive, using the communications module via a network, a communication indicating a request to purchase a virtual gift card of an indicated gift card type and specifying a value amount; and (0014, 0019, 0021, 0029, 0031, 0082)
(step B) responsive to the communication, process, in at least near real-time, a purchase of a virtual gift card of the indicated gift card type storing the specified value amount, the processing including: (As per steps B-1, B-2 and B-3, below)
(step B-1) processing a payment corresponding to the specified value amount; (0033)
(step B-2) identifying, from amongst a plurality of application programming interfaces, an application programming interface capable of processing a purchase of a virtual gift card of the indicated gift card type storing the specified value amount; and (0013-0015, 0019, 0021, 0026, 0029-0031, 0080-0082)
(step B-3) using the identified application programming interface to initiate purchase of the virtual gift card of the indicated gift card type storing the specified value amount, the purchase corresponding to a reload of an existing virtual gift card whereby the specified value amount is added to the existing virtual gift card; and (As per prior art cited for steps A, B-1, B-2)
(step C) send an indication of the purchased virtual gift card via the network using the communications module to a mobile computing device for use in configuring the mobile computing device to allow transactions using the purchased virtual gift card to be initiated using the mobile computing device. (As per prior art cited for steps A, B-1, B-2, B-3, e.g., 0021)

Regarding Claims 2 and 14
Mashinsky teaches the limitations of base claims 1 and 13 as set forth above. Mashinsky further teaches:
wherein the application programming interface is identified based on the indicated gift card type. (As per prior art cited for claim 1, step B-2, above)

Regarding Claims 3 and 15
Mashinsky teaches the limitations of base claims 1 and 13 as set forth above. Mashinsky further teaches:
wherein the identified application programming interface utilizes a particular messaging protocol and wherein using the identified application programming interface to initiate purchase of a virtual gift card includes generating a message in conformity with the particular messaging protocol for invoking the identified application programming interface. (As per prior art cited for claim 1, step B-3, above, e.g., 0013, 0019, 0021, 0026, 0030, 0080)

Regarding Claims 4 and 16
Mashinsky teaches the limitations of base claims 1 and 13 as set forth above. Mashinsky further teaches:
wherein the communication indicating the gift card type and specifying the value amount is received from the mobile computing device. (As per prior art cited for claim 1, above, e.g., 0013-0015, 0021, 0029, 0030)

Regarding Claim 5 
Mashinsky teaches the limitations of base claims 1 and 13 as set forth above. Mashinsky further teaches:
wherein the communication corresponds to a request received from the mobile computing device and (As per prior art cited for claim 4)
wherein the indication of the purchase of the virtual gift card corresponds to a synchronous reply to that request. (As per prior art cited for claim 1, step C, above, e.g., 0021)

Regarding Claims 6 and 17
Mashinsky teaches the limitations of base claims 1 and 13 as set forth above. Mashinsky further teaches:
wherein the communication indicating the gift card type and specifying the value amount is received from a different computing device from the mobile computing device. (As per prior art cited for claim 1, above, e.g., 0013-0014, 0021, 0029, 0031)

Regarding Claim 7
Mashinsky teaches the limitations of base claims 1 and 13 as set forth above. Mashinsky further teaches:
wherein the indication of the purchased virtual gift card includes an email message. (As per prior art cited for claim 1, step C, above, 0021)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky (U.S. Patent Application Publication No. 2013/0290172 A1) in view of U.S. Payments Forum ("Mobile and Digital Wallets: U.S. Landscape and Strategic Considerations for Merchants and Financial Institutions").

Regarding Claims 8 and 18
Mashinsky teaches the limitations of base claims 1 and 13 as set forth above. 
Mashinsky does not explicitly disclose in its entirety but, in analogous art, U.S. Payments Forum teaches:
wherein processing the purchase of the virtual gift card further includes: prior to processing the payment, performing fraud detection to determine that a purchase of the virtual gift card of the indicated gift card type storing the specified value amount will not be blocked as possible fraud. (20-22)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Mashinsky's systems and methods for providing an exchange/marketplace for matching buyers and sellers of electronic gift cards and other items, by incorporating therein U.S. Payments Forum's teachings regarding fraud detection in the context of mobile transactions, because mobile wallet/electronic gift card transactions are subject to considerable risk of fraud. See U.S. Payments Forum, e.g., 20-22.

Regarding Claims 9 and 19
Mashinsky teaches the limitations of base claims 1 and 13 
Mashinsky does not explicitly disclose in its entirety but, in analogous art, U.S. Payments Forum teaches:
wherein performing fraud detection to determine that a purchase of the virtual gift card of the indicated gift card type storing the specified value amount will not be blocked as possible fraud includes: (As per following steps)
obtaining information including information related to two or more of the indicated gift card type, the specified value amount, an intended purchaser of the virtual gift card, an intended recipient of the virtual gift, prior purchases of virtual gift cards, or a computing device from which the communication indicating the gift card type and specifying the value amount was received; and (21-22)
assessing the purchase by evaluating a plurality of fraud detection rules based on the obtained information using a rules engine to determine that a purchase of the virtual gift card of the indicated gift card type storing the specified value amount will not be blocked as possible fraud. (21-22)

Regarding Claim 10 
Mashinsky teaches the limitations of base claim 1 and intervening claim 8 as set forth above. 

wherein performing fraud detection to determine that a purchase of the virtual gift card of the indicated gift card type storing the specified value amount will not be blocked as possible fraud includes: identifying a purchase limit based on an identified level of fraud risk; and determining that the specified value amount is less than the purchase limit. (21)

Regarding Claim 11
Mashinsky teaches the limitations of base claim 1 and intervening claim 8 as set forth above. 
Mashinsky does not explicitly disclose in its entirety but, in analogous art, U.S. Payments Forum teaches:
wherein performing fraud detection to determine that a requested purchase of the virtual gift card of the indicated gift card type storing the specified value amount will not be blocked as possible fraud includes: (As per following steps)
(step A) sending, to a remote fraud detection computer system using the communications module via the network, a second communication including an indication of one or more parameters of the requested virtual gift card purchase including at least one of the indicated gift card type and the specified value amount for use in performing fraud detection; and (21-22)
(step B) receiving, from the remote fraud detection computer system using the communications module via the network responsive to the second communication, an indication of a fraud risk level associated with the requested virtual gift card purchase. (As per prior art cited for claim 11, step A)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular Campos teaches, inter alia, reloading a virtual gift card.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692